Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 3/15/2022.
Claims 18, 23, 24, 28, 29, 30, 32, 42 and 44 are amended.
Claims 1-17, 22, 31 and 33 are cancelled.
Claims 18-21, 23-30, 32 and 34-44 are pending in the current application. 
Drawings
The drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Schenck on 5/24/2022.
The application has been amended as follows: 
Claim 18, line 10:  after “data” insert “of the board”
Claim 28, line 9:  replace “board” with “flotation portion”
Claim 42, line 3: delete “environmental”
Claim 44, line 3: delete “environmental”
Allowable Subject Matter
Claims 18-21, 23-30, 32 and 34-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses hydrofoils with a movable control surfaces that are automatically adjusted by a computerized control system.  The prior art does not disclose a hydrofoil attached to the bottom surface of the board by a strut, a propulsion system coupled to the hydrofoil, a computerized control system configured to adjust the at least one movable control surface of the hydrofoil based on at least one of speed, position, and orientation data of the board, detected by at least on of an accelerometer, gyro and inertial measurement unit and to modulate power provided to the propulsion system based on the at least one of speed, position and orientation data of the board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617